PER CURIAM.
We reverse the final order of the Office of Public Assistance Appeal Hearings and remand for further proceedings.
It is undisputed that The Department of Health and Rehabilitative Services did not possess all of the facts necessary for a determination of the appellant’s eligibility for AFDC benefits at the time of his application. Because the appellee agrees that documented or verified proof, as to the actual amount of the lump sum settlement award received by the children’s mother and as to the availability of the funds at the time of appellant’s application for benefits could result in a determination of appellant’s eligibility, or at least shorten the time of ineligibility for benefits, the final order of the client appeal hearings officer must be vacated, and a redetermination of eligibility made on the basis of evidence which substantiates the whereabouts and availability of the settlement funds. Fla. Admin.Code Ann. Rules 1001.080(8) and 1001.102(14)(d) (1987).
We therefore vacate the final order entered in this matter, and remand the case to The Department of Health and Rehabilitative Services for a redetermination of appellant’s eligibility for AFDC benefits, upon the presentation of substantiated evidence as to the whereabouts and availability of the funds from the settlement award made to the children’s mother.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.
LETTS and WALDEN, JJ., concur.
ANSTEAD, J., concurs specially with opinion.